Citation Nr: 1606706	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1982 to December 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Although the Veteran initially requested a hearing in Washington, D.C., the Veteran contacted the Board in March 2015 and withdrew this request.

In a December 2012 Privacy Act request, the Veteran requested a copy of his DD214.  It appears that the request was closed out by the RO in December 2012 and an internal request form indicates that a response was sent by U.S. mail.  However, an acknowledgement letter was then sent to the Veteran in February 2013, stating that the AOJ was working on this request.  Thus it is unclear if the request was met.  However, the Board may continue with its decision as it is granting the Veteran's claim for benefits below.

Furthermore, a document in the Veterans Benefits Management System labeled Rating Decision - Codesheet, and dated December 12, 2002, appears to have been improperly scanned and was not able to be reviewed by the Board.  However, in light of the Board's decision to grant the Veteran's claim, as well as the fact that a Rating Decision Codesheet from 2002 would not be relevant to the adjudication of the issue on appeal, obtaining a re-scan of this document is not necessary.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
 



FINDINGS OF FACT

1.  The Veteran's claim for service connection for sleep apnea was previously considered and denied by the RO in a May 2010 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the final May 2010 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.

3.  The preponderance of the evidence demonstrates that the Veteran's sleep apnea had its onset during service.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the final May 2010 rating decision is new and material, and the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Sleep apnea is related to active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claim, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).
Law and Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The RO previously denied the Veteran's claim for service connection for sleep apnea in a May 2010 decision.  The RO found that the Veteran's service treatment records and VA treatment records did not contain a current diagnosis of sleep apnea.  The Veteran did not file a notice of disagreement.  There was also no relevant evidence received within one year of the determination.  As such, the May 2010 rating decision was final.

The Veteran filed an application to reopen his claim for service connection for sleep apnea in July 2012.  The RO issued a rating decision in October 2012, denying the Veteran's claim; noting that the evidence did not support a change in position.  The Veteran did not submit a notice of disagreement at that time, but he did submit another claim for service connection for sleep apnea in July 2013.  That application also contained new evidence, to include a statement that he had been treated for sleep apnea at Kings Bay Naval Base in 2002 and medical records containing a current diagnosis of sleep apnea.  The Board finds that although the Veteran did submit the second application for service connection in July 2013, he also filed new evidence within one year of the October 2012 rating decision.  Accordingly, the RO issued a September 2013 rating decision, after consideration of the new evidence; thus, treating the July 2013 application as a submission of new evidence within the one year period under 38 C.F.R. § 3.156(b).  The Veteran then submitted a timely appeal of the September 2013 rating decision.  Therefore, the Board finds that the October 2012 rating decision did not become final and remains on appeal. 

Of record at the time of the final May 2010 rating decision, were the Veteran's service treatment records and post service treatment records.  Service treatment records did not diagnose sleep apnea, but noted possible symptoms, such as daytime fatigue.  An October 2002 VA examination, performed in connection with other claims, was silent as to any diagnosis or symptom of sleep apnea.  The Veteran's VA medical records also did not show treatment for or a diagnosis of sleep apnea.  The Veteran's lay statements were that his condition was related to service.  

The evidence received since the final May 2010 rating decision includes a September 2009 sleep study diagnosing the Veteran with sleep apnea, a 2013 Disability Benefits Questionnaire diagnosing sleep apnea, and a 2015 private medical opinion statement opining that the Veteran's sleep apnea began while in service.  This evidence, presumed credible, contains a current diagnosed disability and a suggestion that it is related to service.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for sleep apnea.

Further, after careful review of the evidence of record, the Board finds that service connection is warranted for sleep apnea.

The Veteran's service treatment records show that his June 1982 enlistment examination did not note sleep apnea or any related symptoms.  In August 1989, the Veteran reported that he was falling asleep easily.  His treatment provider noted that the Veteran snored.  The impression at that time was rule out sleep apnea.  Later that month, the Veteran reported that he was falling asleep frequently and had noticed the problem for the past seven years.  At appointments in September 1989, the Veteran again reported that he fatigued.  The Veteran's separation examination in October 2002 was silent with regard to sleep apnea, but noted that the Veteran was overweight.

A September 2009 sleep study shows mild to moderate sleep apnea.  The Veteran's VA and private medical records then show diagnosis of and treatment for this disorder, but etiology is not discussed.  A June 2013 Sleep Apnea DBQ diagnosed obstructive sleep apnea, based on the 2009 sleep study.  

In May 2015, the Veteran submitted a medical opinion statement from a private medical provider, Dr. JG, in support of his claim.  In that opinion letter, Dr. JG stated that he treats the Veteran for his sleep disturbance and pulmonary parenchymal disease.  Dr. JG then noted that he had reviewed the Veteran's medical records and opined that based upon the Veteran's complaints while on active duty, the stability of such complaints post-service and his later diagnosis of obstructive sleep apnea, that it was more likely than not that the onset of his sleep apnea began while he was on active duty, but went undiagnosed.  The Board accords this opinion significant probative value as it is based upon the Veteran's competent and credible statements of in-service symptoms.  Additionally, it provided a supporting explanation.  Notably, there are no additional or contrary medical opinions of record.  Therefore, the Board concludes that service connection for sleep apnea is granted.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


